IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2015-KA-01627-COA

EDWINA ROBBINS                                                                APPELLANT


v.


STATE OF MISSISSIPPI                                                            APPELLEE


DATE OF JUDGMENT:                           09/15/2015
TRIAL JUDGE:                                HON. ROBERT B. HELFRICH
COURT FROM WHICH APPEALED:                  PERRY COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     OFFICE OF STATE PUBLIC DEFENDER
                                            BY: HUNTER NOLAN AIKENS
ATTORNEY FOR APPELLEE:                      OFFICE OF ATTORNEY GENERAL
                                            BY: LAURA HOGAN TEDDER
DISTRICT ATTORNEY:                          PATRICIA A. THOMAS BURCHELL
NATURE OF THE CASE:                         CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                    CONVICTED OF SIMPLE ROBBERY AND
                                            SENTENCED TO FIFTEEN YEARS IN THE
                                            CUSTODY OF THE MISSISSIPPI
                                            DEPARTMENT OF CORRECTIONS
DISPOSITION:                                AFFIRMED - 08/01/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., CARLTON AND WESTBROOKS, JJ.

       IRVING, P.J., FOR THE COURT:

¶1.    Edwina Robbins appeals the judgment of the Perry County Circuit Court adjudicating

her guilty of robbery. She argues that the trial court erred by admitting a witness’s testimony.

In addition, she argues that the evidence was insufficient to support the verdict, or
alternatively, the verdict was against the overwhelming weight of the evidence.1

¶2.    Finding no error, we affirm.

                                           FACTS

¶3.    On February 2, 2015, a Perry County grand jury returned a joint indictment against

Robbins, Jonathan Hinton, and Samuel Moody, charging them with one count of armed

robbery under Mississippi Code Annotated section 97-3-79 (Rev. 2014) and one count of

conspiracy to commit armed robbery2 under Mississippi Code Annotated section 97-1-1

(Rev. 2014). Specifically, the indictment alleged that on November 21, 2014, Robbins,

Hinton, and Moody3 robbed Lisa Barnes of her car keys and approximately forty dollars by

the exhibition of a knife. Hinton pleaded guilty and testified as a witness for the State in

Robbins’s trial. The charges against Moody were still pending at the time of Robbins’s trial.

Jaylon Bolton, Robbins’s daughter’s boyfriend, was present during the robbery but was not

charged. He testified during Robbins’s trial. Although the facts were disputed in several

aspects and the testimony conflicting in some instances as to the extent of Robbins’s

involvement in the robbery, all of the witnesses’ testimonies were consistent with respect to

the following facts:

       On November 21, 2014, Barnes went to Robbins’s home to discuss a debt that
       she owed Robbins for drugs—crack cocaine— that Robbins had purchased for

       1
           Since issues one and two are related, we will discuss them together.
       2
           The State chose not to prosecute the conspiracy charge.
       3
           Moody was Robbins’s boyfriend and lived with her.

                                               2
       her. After talking with Barnes for a few minutes, Robbins stepped into another
       room, leaving Barnes sitting at her kitchen table. Barnes was then struck from
       behind in the head and neck by Hinton. Hinton threatened Barnes with a
       knife4 during the encounter. Hinton then took from Barnes, or was given, forty
       dollars. Robbins returned from the other room while Hinton held Barnes,
       threatening her and telling her to give him money.

¶4.    Hinton testified that he searched Barnes’s shirt for money and that she gave him forty

dollars out of her pocket; he took her car keys. He then went out to Barnes’s vehicle to

search her purse for anything of value. He stated that he gave the keys to Moody and the

knife to Bolton, so he could hide it. He also testified that prior to Barnes’s arrival, Robbins

had told him that a white lady was coming over to buy drugs, and she wanted him to rob her.

¶5.    After the robbery, Barnes left and went to a friend’s house because she was scared to

go back to her home. She called the police later that night and alerted them of the robbery.

Later, Robbins was arrested.

¶6.    During the trial, Robbins, Barnes, Hinton, and Bolton all testified as to the events of

that night. Over the defense counsel’s objection, Thado McSwain testified that on the same

night that Barnes was robbed, he was assaulted by Hinton when he went to Robbins’s home

to discuss money that he owed her. He stated that Robbins had called him to stop by and pay

her the thirty dollars that he owed her. He testified that when he arrived Robbins and Hinton

were there, and Hinton jumped at him as if to threaten him, asking him to pay money. He



       4
       There is conflicting testimony as to whether Hinton held a knife to Barnes’s throat,
whether the sheath had been removed from the knife, and who the owner of the knife was;
however, there is no dispute that Hinton threatened Barnes with a knife.

                                              3
also stated that Hinton had his hand behind Hinton’s back, so he could not tell if he had a

weapon or not. He also testified that as he left out the door, Hinton kicked him in his butt.

He later called the police to report what he viewed as an attempted robbery and assault.

There is no information in the record whether any charges were pursed with respect to his

911 call.

¶7.    The essence of the State’s theory of the case was that Robbins was a drug dealer,

Barnes owed Robbins money for drugs, and Hinton—at Robbins’s direction—robbed Barnes

with a knife for money owed to Robbins. However, Robbins testified that she did not order

Hinton to rob Barnes, she tried to help Barnes, and encouraged her to call the police. Prior

to trial, Robbins’s counsel made an ore tenus motion in limine to prohibit other-bad-acts

evidence; specifically, (1) evidence that Robbins was a drug dealer, and Barnes owed

Robbins money for drugs, and (2) evidence that, after Barnes left Robbins’s house, McSwain

later came to Robbins’s house and was threatened/robbed by Hinton for money that he owed

Robbins. Robbins’s counsel argued that evidence that Robbins was a drug dealer, Barnes’s

debt to Robbins was for drugs, and McSwain’s separate, uncharged, alleged robbery was

irrelevant as to whether Robbins robbed Barnes or directed Hinton to do so, and it would be

prejudicial to Robbins’s trial. The State argued that the evidence of Robbins’s drug dealing

was “inextricably intertwined” with the charges, was admissible as to motive and intent, and

was necessary to explain why Barnes went to Robbins’s house. The court overruled both of

Robbins’s motions and admitted the evidence.


                                             4
¶8.    Robbins was convicted of simple robbery and sentenced to fifteen years in the custody

of the Mississippi Department of Corrections (MDOC). Hinton pleaded guilty to armed

robbery and was sentenced to fifteen years, with nine years suspended. Despite Robbins’s

argument—that the State had not proven its burden—her motion for a new trial was denied

by the court. This appeal followed.

                                       DISCUSSION

       I.     Whether the court properly admitted the testimony of a witness who
              testified concerning bad acts committed by Robbins.

¶9.    “A trial judge enjoys a great deal of discretion as to the relevancy and admissibility

of evidence. Unless the judge abuses his discretion so as to be prejudicial to the accused, the

[c]ourt will not reverse his ruling.” Green v. State, 89 So. 3d 543, 549 (¶15) (Miss. 2012).

¶10.   Robbins argues that the trial court erred in allowing the State to (1) introduce evidence

that Robbins was a drug dealer and that Barnes’s debt to Robbins was for drugs, and (2) ask

questions and elicit evidence about a separate incident in which Hinton and Robbins

allegedly threatened and/or robbed another person, McSwain, for money that he owed to

Robbins. She contends that this evidence was inadmissible bad-acts evidence under

Mississippi Rule of Evidence 404(b),5 and it was more prejudicial than probative under



       5
         “Rule 404(b) provides that: evidence of other crimes, wrongs, or acts is not
admissible to prove the character of a person in order to show that he acted in conformity
therewith. It may, however, be admissible for other purposes such as proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or
accident.” Green, 89 So. 3d at 549 (¶16).

                                               5
Mississippi Rule of Evidence 403. She further contends that allowing the State to introduce

this evidence permitted the jury to infer that she was a bad person and was more likely to

have committed the robbery. In addition, with respect to McSwain, she contends that the

evidence allows for the inference that because Hinton and Robbins threatened or attempted

to rob McSwain, it was more likely that Hinton and Robbins robbed Barnes.

¶11.   The State argues that the trial court made an implicit finding that the testimony

allowed was more probative than prejudicial, and any error due to the failure to conduct a

Rule 403 balancing analysis on the record was harmless error. The State asserts that the

evidence was admissible under Rule 404(b) to show that the same modus operandi was used

indicating a “plan” being used by Robbins to collect money. The trial court’s care in

determining what evidence was admissible, and what testimony could be given is suggestive

of the trial court’s determination that the evidence was more probative than prejudicial and

therefore admissible. In the alternative, any error suffered was harmless, as the State

contends that the evidence of Robbins’s guilt was overwhelming. Barnes’s testimony,

Bolton’s testimony, Hinton’s testimony, the preserved text messages to Lisa Barnes, and the

evidence of the knife constitute overwhelming evidence of Robbins’s guilt.

¶12.   We find no error with the court’s resolution of these evidentiary matters; as such, this

issue is without merit.

       II.    Whether the verdict was sufficient on each element of proof; and,
              whether the verdict was supported by the overwhelming weight of the
              evidence.


                                              6
¶13.   In addressing the sufficiency of the evidence, “[t]he Mississippi Supreme Court has

stated that ‘the relevant question is whether[,] after viewing the evidence in the light most

favorable to the prosecution[,] any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Hoffman v. State, 189 So. 3d 715, 720

(¶21) (Miss. Ct. App. 2016) (quoting Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005)).

As the record reflects, the jury was instructed that if it did not find Robbins guilty of armed

robbery, it could find her guilty of the simple robbery, a lesser-included offense of armed

robbery.6 “Every person who shall feloniously take or attempt to take from the person or

from the presence the personal property of another and against his will by violence to his

person or by putting such person in fear of immediate injury to his person by the exhibition

of a deadly weapon shall be guilty of robbery.” Miss. Code Ann. § 97-3-79 (Rev. 2014).

Considering the evidence presented in the light most favorable to the State, we find that there

was sufficient evidence to convict Robbins of simple robbery.

¶14.   In reviewing a challenge to the weight of the evidence, the verdict may be disturbed

“when it is so contrary to the overwhelming weight of the evidence that to allow it to stand

would sanction an unconscionable injustice.” Bush, 895 So. 2d at 844 (¶18). “[T]he power

to grant a new trial should be invoked only in exceptional cases in which the evidence



       6
         “The Mississippi Supreme Court has stated that ‘a lesser included offense by
definition is one in which all its essential ingredients are contained in the offense for which
the accused is indicted, but not all of the essential ingredients of the indicted offense.’”
Fulcher v. State, 805 So. 2d 556, 560 (¶10) (Miss. Ct. App. 2001).

                                              7
preponderates heavily against the verdict.” Green, 89 So. 3d at 554 (¶29).

¶15.   We find, based on the evidence discussed earlier in this opinion, that allowing the

verdict to stand would not sanction an unconscionable injustice. This issue is without merit.

Therefore, we affirm Robbins’s conviction of robbery and sentence of fifteen years in the

custody of the MDOC.

¶16.   AFFIRMED.

    LEE, C.J., GRIFFIS, P.J., BARNES, ISHEE, CARLTON, FAIR, GREENLEE
AND WESTBROOKS, JJ., CONCUR. WILSON, J., CONCURS IN RESULT ONLY
WITHOUT SEPARATE WRITTEN OPINION.




                                             8